Citation Nr: 1441698	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-48 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to the service-connected left tarsal tunnel syndrome and if so, whether service connection is warranted.

2.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected asthma.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected left tarsal tunnel syndrome.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to August 2000.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009, July 2010, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In February 2001, the RO previously denied a claim for lower back condition.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been recharacterized as it appears on the cover page of the instant decision.

The Veteran withdrew his request for hearing before the Board; consequently, there remain no outstanding requests of record.  See statement dated in August 2014.

The Veteran has raised claims of service connection for left foot and right shoulder disabilities.  See statement dated in August 2014.  The timeliness of the substantive appeal with respect to the statement of the case issued in February 2014, which addresses the denial of service connection for bipolar disorder, has been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
The claim for low back disability under a merits analysis, as well as the claims pertaining to asthma, left tarsal tunnel syndrome, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2001 rating decision denied service connection for a lower back condition; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the February 2001 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability, to include as secondary to the service-connected left tarsal tunnel syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for low back disability.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a low back disability.  The claim was originally denied in a February 2001 rating decision because the RO found that there was no evidence of low back disability in service.  The RO further found that the evidence failed to establish any current low back condition.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since February 2001, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran has been diagnosed with degenerative disc disease (DDD) of the lumbar spine.  As there was no evidence of a current disability at the time of the February 2001 denial, it is new.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient 

to warrant reopening his claim for service connection for a low back disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a low back disability, as well as the claims of entitlement to increased evaluations for the service-connected asthma and left tarsal tunnel syndrome and TDIU.  

The Veteran claims that his low back disability is related to his left tarsal tunnel syndrome.  VA treatment records confirm a diagnosis of DDD of the lumbar spine.  Service connection is in effect for left tarsal tunnel syndrome and a left ankle disability.  The Veteran has not been afforded a VA examination in connection with his claim.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded a VA examination to determine the etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The last VA treatment records associated with the virtual record are dated in November 2012.  Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

As it appears there are treatment records missing from the claims folder and as it is essential that each disability be evaluated in relation to its history, new VA examinations are necessary to determine the current severity of the service-connected asthma and left tarsal tunnel syndrome.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.1.

While the TDIU issue would be deferred since the outcome of the claim of service connection for a low back disability, as well as the claims for increase for asthma and left tarsal tunnel syndrome may impact the TDIU issue, further development is also necessary.  A new VA examination is required to determine the cumulative effect that his service connected disabilities would be expected to have on employability.  

Additional records were added to the claims folder after the October 2010 statement of the case (SOC) was issued.  The Veteran did not waive initial RO consideration of the newly submitted evidence and some is pertinent to the issues at hand.  A supplemental statement of the case must be issued upon Remand.  38 C.F.R. § 19.31.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those dated from November 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Low Back Disability

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed low back disability, to include DDD of the lumbar spine, is related to the Veteran's active military service?  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed low back disability is proximately due to, the result of, or aggravated by a service-connected disability, to include the service-connected left tarsal tunnel syndrome and left ankle disabilities beyond the natural progression of the disease. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

Asthma:

Examination findings pertinent to the Veteran's asthma should be reported to allow for application of VA rating criteria for diseases of the trachea and bronchi.  Pulmonary function test results should be reported. 




Left Tarsal Tunnel Syndrome:

Examination findings pertinent to the Veteran's left tarsal tunnel syndrome should be reported to allow for application of VA rating criteria for diseases of the sciatic nerve.

TDIU

Please assess the cumulative effect that his service connected disabilities would be expected to have on employability.  Based on review of the record, the examiner should indicate whether there are any functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities.  The examiner must elicit a response as to whether the Veteran's service connected disabilities affected his work performance, and if so, a description of the impact.  The examiner must address the Veteran's current complaints in determining whether there is an expected effect on employment.  Thereafter, please identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that all of the Veteran's service connected disabilities, in combination, cause him to be unable to obtain and retain substantially gainful employment.  

The examiner must explain the rationale for all opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include evidence submitted after the October 2010 SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


